        Case 2:20-cv-02553-JDP Document 3 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CARL FOUST,                                       Case No. 2:20-cv-02553-JDP (PC)
12                       Plaintiff,                     ORDER DIRECTING PLAINTIFF TO FILE
                                                        AN APPLICATION TO PROCEED IN
13           v.                                         FORMA PAUPERIS OR PAY THE FILING
                                                        FEE
14    CONSUMER ATTORNEY MARKETING
      SERVICE,
15
                         Defendant.
16

17

18          Plaintiff, a state inmate proceeding without counsel, has filed a civil rights action pursuant

19   to 42 U.S.C. § 1983. Plaintiff has not, however, filed an in forma pauperis affidavit or paid the

20   required filing fee of $350.00 plus the $52.00 administrative fee. See 28 U.S.C. §§ 1914(a),

21   1915(a). Plaintiff will be provided the opportunity either to submit the appropriate affidavit in

22   support of a request to proceed in forma pauperis or to submit the required fees totaling $402.00.

23          The revised in forma pauperis application form includes a section that must be completed

24   by a prison official, which must be accompanied by a certified copy of the prisoner’s prison trust

25   account statement for the six-month period immediately preceding the filing of this action.

26   However, this section is only for prisoners not in custody of the California Department of

27   Corrections and Rehabilitation (“CDCR”). Because plaintiff is housed in CDCR custody, the

28   CDCR will email plaintiff’s certified financial information directly to the court. But plaintiff
                                                       1
        Case 2:20-cv-02553-JDP Document 3 Filed 01/06/21 Page 2 of 2


 1   must still provide a signed and dated application to proceed in forma pauperis.

 2            In accordance with the above, it is hereby ORDERED that:

 3            1. Plaintiff shall submit, within thirty days of the date of this order, an application to

 4   proceed in forma pauperis on the form provided by the Clerk of Court, or the required fees in the

 5   amount of $402.00.

 6            2. Plaintiff’s failure to comply with this order will result in a recommendation that this

 7   action be dismissed.

 8            3. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 9   Forma Pauperis.

10
     IT IS SO ORDERED.
11

12
     Dated:      January 6, 2021
13                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
